DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
 
Response to Amendment
This office action is responsive to the amendments filed 06/14/2021.  As directed by the remarks: claim 43 has been amended, and claims 54 – 58 have been added.  Thus, claims 43 – 58 are presently pending in this application.  

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.
Regarding claim 43, Applicant argued that prior arts do not teach a puck-shaped applicator material having a through-hole, and the puck-shaped applicator material comprising a sponge-like material.  However, Anderson (U.S. 2008/0086091) is relied on in the current rejection to teach the newly added limitations in the amended claim 43.  Specifically, Anderson teaches the idea of having a single piece cap having both a puck-shaped applicator material (86) having a through hole (paragraph [0065] discloses the cap 200 having a coaxially disposed and axially extending actuating post 220 circumferentially surrounded by a sponge 86 having a centrally positioned hole to fit over the post 220)  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the combination of sponge applicator and cleansing solution as taught by Anderson with the sponge applicator arrangement of other prior arts as explained in the rejection below in order to improve the safety and efficacy of catheter locking procedures, the cleanliness and disinfection of catheter connections and of overall patient care (paragraph [0013]).
See rejections below for more details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 43 – 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nanba (U.S. 2009/0281504) in view of Alheidt (U.S. 2008/0021414), in view of Anderson (U.S. 2008/0086091), and in view of Kito (U.S. 2006/0106349).
Regarding claim 43, Nanba teaches a syringe assembly comprising: 


    PNG
    media_image1.png
    376
    500
    media_image1.png
    Greyscale

a single piece cap (4) having sidewalls defining a rim of a cap opening and extending to a top (as shown in the annotated Figure below), the cap being reversibly coupled to the end of the cylinder via interior portions of the sidewalls between the top and the rim as shown in Figure 1 and the annotated Figure below;  Examiner notes that the cap 4 can be at least place on the tip of the syringe after being removed previously for to deliver the medicament; 
and a barrier material (5 and 6) extending between the cylinder and an exterior of the sidewalls of the cap (4) as shown in Figure 1 – 6c; Examiner notes that the shrink film 5 can cover not just the syringe tip that the cap 4 is installed at but can also cover the whole of the 

    PNG
    media_image2.png
    556
    793
    media_image2.png
    Greyscale

However, Nanba does not specify that the cap is reversibly coupled to the end of the cylinder via interior portions of the sidewalls, and both a puck-shaped applicator material having a through-hole and a cleansing solution within the cap, one opposing surface of the puck-shaped applicator material engaging the terminal rim when coupled to the end, the puck-shaped applicator material comprising a sponge-like material, and the barrier material is configured to prevent mixing with the cleansing solution within the cap.
Alheidt teaches a sterile device usable with an injection device similar to Nanba and the current application, further including that the cap (136) is reversibly coupled to the end of the cylinder via interior portions of the sidewalls (Figure 8, paragraph [0050]).
KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)).  Accordingly, it would have also been obvious to one of ordinary skill in the art at the time of invention to have modify the device of Nanba to use a cap as taught by Alheidt, since doing so amounts to no more than the simple substitution of one known cap for another known cap in a manner that yields predictable results.
Anderson teaches a device similar to Nanba, Alheidt, and the current application, further including  both a puck-shaped applicator material (86) having a through hole (paragraph [0065] discloses the cap 200 having a coaxially disposed and axially extending actuating post 220 circumferentially surrounded by a sponge 86 having a centrally positioned hole to fit over the post 220)  as shown in Figures 31a and 31b, and a cleansing solution within the cap (200, paragraph [0048] discloses the sponge 86, in a preferred form of the invention, is wetted or soaked with an agent such as an antiseptic, anticoagulant or antimicrobial) and the puck-shaped applicator material comprising a sponge-like material (sponge 86 as discussed in paragraphs [0048] and [0065]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the combination of sponge applicator and cleansing solution as taught by Anderson with the sponge applicator arrangement of the combined system of Nanba and Alheidt in order to improve the safety and efficacy of catheter locking procedures, the cleanliness and disinfection of catheter connections and of overall patient care (paragraph [0013]).


    PNG
    media_image3.png
    243
    424
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Kito (the arrangement between the end, the cap and the applicator material) with the combined system of Nanba, Alheidt, and Anderson in order create a hermetically sealed condition inside the cap (paragraph [0197]).
Regarding claim 44, Alheidt also teaches that the cap and end are configured to couple via a Luer-lok fitting as shown in Figure 8.
KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)).  Accordingly, it would have also been obvious to one of ordinary skill in the art at the time of invention to have modify the device of Nanba to use a cap as taught by Alheidt, since doing so amounts to no more than the simple substitution of one known cap for another known cap in a manner that yields predictable results.
Regarding claim 45, Nanba teaches that the end defines an internal fitting (the outside wall of nozzle 20) and the cap is couples with the end outside the internal fitting as shown in Figures 1 – 6c.  
Regarding claim 46, Alheidt teaches that the end is configured as a female Luer-Lok (as shown in Figure 8).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Alheidt with the combined system of Nanba, Alheidt, Anderson, and Kito since doing so would have achieved the desirable result of using a cap of known configuration on an injection device capable of connecting to a cap, such that one of ordinary skill is able to readily predict the functioning characteristics of the cap when in use.  Moreover, where an application claims a structure already known in the prior art that is altered by the mere substitution of one well known element for another known in the field, the combination must do more than yield a predictable result. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 
Regarding claim 47, Alheidt teaches that the interior sidewalls of the cap engage the sheath of the female Luer-Lok when coupled thereto as shown in Figure 8.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Alheidt with the combined system of Nanba, Alheidt, Anderson, and Kito since doing so would have achieved the desirable result of using a cap of known configuration on an injection device capable of connecting to a cap, such that one of ordinary skill is able to readily predict the functioning characteristics of the cap when in use.  Moreover, where an application claims a structure already known in the prior art that is altered by the mere substitution of one well known element for another known in the field, the combination must do more than yield a predictable result. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)).  Accordingly, it would have also been obvious to one of ordinary skill in the art at the time of invention to have modify the device of Nanba to use a cap as taught by Alheidt, since doing so amounts to no more than the simple substitution of one known cap for another known cap in a manner that yields predictable results.
Regarding claim 48, Nanba teaches that the sidewalls of the cap extending at an angle other than normal from the closed end of the cap to the rim of the cap (Figure 1b).
Regarding claim 49, Nanba, Alheidt, Anderson, and Kito teach claim 26 as seen above.
Further, Anderson teaches that the cap (200) defines a plurality of grooves (120) extending the length of the exterior of the sidewalls of the cap as shown in Figures 22a, 23, and 24.

Regarding claim 50, Nanba teaches that the barrier material additionally at least partially encompasses the cap and the cylinder as shown in Figures 2b and 4b.
Regarding claim 51, Nanba teaches that the barrier material (6) extends from the cap to the syringe cylinder as shown in Figure 1b.
Regarding claim 52, Nanba teaches a barrel top (23 and 31) about the opening configured to receive a plunger (32) as shown in Figure 1b.
Regarding claim 53, Nanba teaches that the barrier material extends along the syringe cylinder and terminates at the barrel top as shown in Figure 1b.
Regarding claim 54, Nanba, Alheidt, Anderson, and Kito teach claim 43 as seen above.
Anderson is relied on to teach the sponge-like material in the combined system as discussed above, and further teaches that the sponge-like material comprises at least one of a polyethylene felt sponge, a polyethylene foam sponge, a plastic foam sponge, or a silicon foam sponge (paragraph [0064] discloses that Suitable sponges of the present invention can include any sponge suitable for use for medical purposes and can be naturally occurring or synthetic).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the combination of sponge applicator and cleansing solution as taught by Anderson with the sponge applicator arrangement of the combined system of Nanba, Alheidt, Anderson, and Kito in order to improve the safety and efficacy of catheter locking procedures, the cleanliness and disinfection of catheter connections and of overall patient care (paragraph [0013]).
Regarding claim 55, Nanba, Alheidt, Anderson, and Kito teach claim 43 as seen above.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the combination of sponge applicator and cleansing solution as taught by Anderson with the sponge applicator arrangement of the combined system of Nanba, Alheidt, Anderson, and Kito in order to improve the safety and efficacy of catheter locking procedures, the cleanliness and disinfection of catheter connections and of overall patient care (paragraph [0013]).
Regarding claim 56, Nanba, Alheidt, Anderson, and Kito teach claim 43 as seen above.
Anderson is relied on to teach the cleansing solution in the combined system as discussed above, and further teaches that Anderson further teaches that the cleansing solution comprises an alcohol solution comprising from 25% to 90% alcohol (paragraph [0072] discusses alcohol content in the range of 1% - 99% by volume in the cleansing solution).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the combination of sponge applicator and cleansing solution as taught by Anderson with the sponge applicator arrangement of the combined system of Nanba, Alheidt, Anderson, and Kito in order to improve the safety and efficacy of catheter locking procedures, the cleanliness and disinfection of catheter connections and of overall patient care (paragraph [0013]).
Regarding claim 57, Nanba, Alheidt, Anderson, and Kito teach claim 43 as seen above.
Anderson is relied on to teach the cleansing solution in the combined system as discussed above, and further teaches that the puck-shaped applicator material is configured to absorb and apply the cleansing solution (paragraph [0048] discloses the sponge 86, in a preferred form of the invention, is wetted or soaked with an agent such as an antiseptic, anticoagulant or antimicrobial).

Regarding claim 58, Nanba, Alheidt, Anderson, and Kito teaches claim 43 as seen above.
As explained above, the single piece cap in the combined system of Nanba, Alheidt, Anderson, and Kito comprises a first single piece cap (as disclosed by Nanba above) and the puck-shaped applicator material comprises a first puck-shaped applicator material (as disclosed by Anderson above).
Anderson further teaches a second single piece cap (80) being reversibly coupled to the plunger (40); and a second puck-shaped applicator material (86) within the cap as shown in Figures 1 – 5.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the combination of sponge applicator and cleansing solution as taught by Anderson with the sponge applicator arrangement of the combined system of Nanba, Alheidt, Anderson, and Kito in order to improve the safety and efficacy of catheter locking procedures, the cleanliness and disinfection of catheter connections and of overall patient care (paragraph [0013]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anh Bui/Examiner, Art Unit 3783  
ANH T. BUI
Examiner
Art Unit 3783


/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783